Citation Nr: 1233833	
Decision Date: 09/28/12    Archive Date: 10/09/12	

DOCKET NO.  06-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include interstitial pneumonitis, bronchiectasis, sarcoidosis, and chronic obstructive pulmonary disease (COPD), claimed as respiratory problems.

2.  Entitlement to service connection for allergic rhinitis, claimed as sinusitis with headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran has service in the Marines reserves, with active duty from May 1983 to August 1983 and November 1990 to June 1991.  He was awarded the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) from an April 2004 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana. 

In November 2008, the Veteran testified before a Decision review Officer at the RO.  Additionally, in August 2012, he and his sister testified before the undersigned Veterans Law Judge sitting at the RO in New Orleans, Louisiana.  Transcripts of the both hearings have been associated with the claims file.  At the time of his Board hearing, the Veteran submitted additional evidence with a waiver of RO consideration of all evidence received since the October 2009 Supplemental Statement of the Case (SSOC).  38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran seeks service connection for his respiratory disorder, to include interstitial pneumonitis, bronchiectasis, sarcoidosis, and COPD, claimed as respiratory problems; and his allergic rhinitis, claimed as sinusitis with headaches.  At the time of his August 2012 Board hearing, the Veteran's representative specifically asserted entitlement to service connection for the claimed disabilities on the basis that such are etiologically related to the hazardous environmental conditions to which the Veteran was exposed during his active service in the Persian Gulf.  The Veteran's DD-214, his service separation form, indicates that during his second period of active service, dated from November 1990 to June 1991, he served in Southwest Asia from December 27, 1990 to May 12, 1991. 

At the time of the Veteran's August 2012 Board hearing, he asserted that he had a pneumothorax prior to entry into his first period of active service.  He reported that he did not have any residual symptoms of such, and that he did not have any problems with shortness of breath, running, or completing his physical training.  He described his second period of active service to include duty in Kuwait, in the Persian Gulf, as an anti-tank assault man in the infantry.  He reported that he handled depleted uranium and was exposed to burning oil fields, burning animals, and sandstorms, without protection.  He claimed that while he was provided a mask, no filters were re-issued and he stopped wearing it.  He asserted that he began to experience problems with his nose and throat at that time, including coughing, difficulty breathing, and drainage; and that he would get headaches when he would smell fuel, including diesel fuel.  He claimed that he did not receive treatment for any breathing problems while in Kuwait, but was treated with antibiotics for a urinary infection.  The Veteran asserted that almost immediately after separation from his second period of active service, he began to have breathing problems and headaches related to smelling gasoline or loud perfumes.  He reported that he began private treatment for sinus infections in 1991 or 1992, and underwent a lung biopsy in April 2003.  

An August 1982 Report of Medical History indicates that the Veteran reported that in 1980, he had a hole in his lung that healed within weeks.  The examiner noted that the Veteran did not demonstrate a problem with running or shortness of breath, and that the reported lung history was not clinically disqualifying.  A March 1991 service treatment record includes a notation indicating that the Veteran was exposed daily to desert dust and smoke from burning oil fields.  
The Veteran's private treatment records currently associated with the claims file reveal that in as early as March 1999, he was treated for sinusitis; and in as early as January 2003, he began treatment for pneumonia that was eventually diagnosed as interstitial lung disease.  

On VA examination in December 2003, the Veteran reported that he was in good respiratory health until after his return from service in the Persian Gulf.  He reported that his dyspnea began in 2003.  Physical examination revealed lungs with mildly diminished expansion, and rales in the lower one-half, bilaterally.  There were also inspiratory wheezes in the lower lung zones.  The examiner noted the Veteran's diagnosis of interstitial pneumonitis, and reported that history and work-up for the same did not reveal its etiology.  The examiner noted that while such appeared to be idiopathic, it would be very unusual for a patient as young as the Veteran to have such a disorder.  Based on the Veteran's atypical presentation, the examiner reported that he believed that the Veteran's biopsy should be reviewed by the Armed Forces Institute, or by a highly-qualified colleague.  He reported that he was concerned about the Veteran's sinus disease.  He concluded that he found no clear etiological link between the Veteran's current pulmonary condition and his military service. 

On VA examination in March 2004, the Veteran reported his longstanding history of allergies, especially after exposure in the military.  He reported that he is especially allergic to petroleum products.  Physical examination was silent for nasal obstruction, and computed tomography (CT) in January 2004 was silent for sinusitis.  The examiner noted the Veteran's airspace disease and reduction in diffusing capacity on pulmonary function testing (PFT), and noted that he appeared to have significant COPD.  The examiner further noted that the Veteran was also found to have signs of allergic rhinitis, especially with environmental exposures.  The examiner did not render an etiological opinion.

Therefore, there is no sufficient etiological nexus opinion of record such that the Board can adjudicate the Veteran's claims.  It remains unclear to the Board if the Veteran indeed has sinusitis, and whether a pulmonologist may serve as the highly-qualified colleague cited in the December 2003 VA examination report.  Further, it remains unclear to the Board if there is evidence of bronchiectasis or sarcoidosis manifest to a compensable degree within one year of separation from active service.  It also remains unclear to the Board whether any respiratory problem, including his interstitial pneumonitis, bronchiectasis, sarcoidosis, or COPD; or his allergic rhinitis and sinusitis, if present, are etiologically related to his active service, specifically, his exposure to environmental hazards in the Persian Gulf.  Finally, it remains unclear to the Board if the Veteran entered active service with a pre-existing respiratory disability and if so, whether such was aggravated beyond the natural progression of the disease by any subsequent period of active service.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his respiratory disorder and allergic rhinitis.

The Board notes that the most recent VA treatment records associated with the claims file are dated in March 2010, with the exception of one record dated in August 2012.  While there are VA treatment records associated with the claims file dated from April 2010 to June 2010, such only reflect treatment for an unrelated disability.  There is no indication that the Veteran has ceased VA treatment. Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also related to outstanding records, the Board notes that, during his August 2012 Board hearing, the Veteran reported that he began private treatment in 1991 or 1992.  Review of the claims file indicates that the earliest private treatment records are dated in March 1999.  On remand, the Veteran should be provided an opportunity to supplement the record with additional private treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the Southeast Louisiana Veterans Health Care System, specifically including any records maintained by the Overton Brooks VA Medical Center (VAMC) in Shreveport, Louisiana, dated from March 2010 to the present, specifically to include results of any PFT dated in 2011.  If a negative response is received from VA, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such records must be properly documented in the claims file.

2.  Contact the Veteran and request that he submit completed VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any outstanding private treatment records reflecting post-service treatment for his claimed disabilities, specifically to include the treatment he began in 1991 or 1992, noted during his August 2012 Board hearing. Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such records must be properly documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination with a pulmonologist to determine the etiology of the disabilities on appeal.  All indicated tests, including x-rays, should be conducted.  

The examiner must note the December 2003 VA examiner's comment as to review of the Veteran's biopsy by the Armed Forces Institute or a highly-qualified colleague and note whether they may serve as such highly-qualified colleague, as a pulmonologist; or, if a further expert opinion is required.  

The examiner must attempt to reconcile the comments of the VA examiners as to whether the Veteran has sinus disease.  Specifically, the December 2003 VA examiner commented that he was concerned about the Veteran's sinus disease, and the March 2004 VA reported that there was no evidence of sinusitis.  

The examiner must render etiological opinions as to the following:

(a)  Does the Veteran's reported history of a 1980 pneumothorax represent evidence that a respiratory disability clearly and unmistakably pre-existed the Veteran's entry into active service in May 1983?
 
If so, is there clear and unmistakable evidence that the Veteran's pre-existing respiratory disability did not undergo an increase in the underlying pathology during any subsequent period of active service, i.e., was not aggravated during active service dated from May 1983 to August 1983 or November 1990 to June 1991?  If there was an increase in severity of the Veteran's pre-existing respiratory disability during any subsequent period of active service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression? 

(b)  Is it at least as likely as not (at least 50 percent probability) that any bronchiectasis or sarcoidosis was manifest to a compensable degree within one year of separation from the Veteran's last period of active service, in June 1991, subsequent to his service in the Persian Gulf?

(c)  Is it at least as likely as not (at least a 50 percent probability) that any of the Veteran's respiratory problems, including his interstitial pneumonitis, bronchiectasis, sarcoidosis, or COPD, were incurred in active service, or are otherwise related to service, specifically to include his in-service exposure to environmental hazards in the Persian Gulf?

(d)  Is it at least as likely as not (at least a 50 percent probability) that any of the Veteran's allergic rhinitis, or sinusitis, if present, were incurred in active service, or are otherwise related to service, specifically to include his in-service exposure to environmental hazards in the Persian Gulf?

The examiner must consider the Veteran's statements regarding his in-service problems with his nose and throat, including coughing, difficulty breathing, drainage, and headaches; and his symptoms of breathing problems and headaches upon returning from active service in the Persian Gulf.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof.  The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

